Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/05/2021 is being considered by the examiner.
Status of Claims
Claims 1-15 are pending.
Claims 1-15 are allowed.

REASONS OF ALLOWANCE:

The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 9 are considered to have allowable subject matter over the prior art references of record due to the combination features set forth the claims. Specifically, the claimed adapter for a cable hanger comprising the combination features of:
a housing comprising a floor, first and second side walls and a ceiling that define an opening, an edge of the opening including first engagement features, the ceiling including a mounting hole, the first side wail including a first aperture and the second side wall including a second aperture,
a wheel comprising a generally cylindrical body and second engagement features extending radially outwardly of the body; and
a strap with a retaining feature at a first end and a plurality of third engagement features;
wherein the strap is routed from the first aperture, around the first side wall, a mounting feature adjacent the floor, and the second side wall, and through the second aperture, the retaining feature retaining the first end of the strap within the opening, the third engagement features of the strap engaging the second engagement features of the wheel to retain a second end of the strap within the opening; and
wherein the second engagement features of the wheel engage the first engagement features of the housing to prevent relative rotation of the wheel relative to the housing is not found in the prior art either singly or in combination against the above identified features in a manner which would warrant a rejection under 35 U.S.C. 102 or 35 U.S.C. 103. The claims are therefore believe to be patentable.

Claims 2-8 and 10-15 are all dependent from claims 1 and 9 are also allowable for the same reasons as their respective base claims and further due to the additional features that they recite.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632